In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0210V
                                        (not to be published)


    JEANNE TILLEY,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: June 30, 2020

    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs
                         Respondent.


Harrison Whitten Long, Rawls Law Group, Richmond, VA , for Petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEYS’ FEES AND COSTS 1

       On February 6, 2019, Jeanne Tilley filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left Shoulder Injury Related to
Vaccine Administration (SIRVA) after receiving an influenza (“flu”) vaccine on October 18,
2017. Petition at 1. On May 4, 2020, a decision was issued awarding compensation to
Petitioner based on the Respondent’s proffer. (ECF No. 27).

      On May 15, 2020, Petitioner filed a motion for attorneys’ fees and costs. (ECF No.
31.) Petitioner requests attorneys’ fees in the amount of $8,231.50 and attorneys’ costs

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
in the amount of $1,283.40. (Id. at 2.) In compliance with General Order #9, Petitioner
filed a signed statement indicating that she incurred no out-of-pocket expenses. (ECF No.
31-4). Thus, the total amount requested is $9,514.90.

        In light of all the facts and circumstances of this case, particularly including the
history of expedited resolution within the Special Processing Unit, and mindful of
respondent’s response to the instant application, the undersigned finds upon review of
the submitted billing records and based on the undersigned’s experience evaluating fee
applications in similar Vaccine Act claims that the overall amount sought for attorneys’
fees and costs is reasonable. Thus, especially in the absence of any particularized
objection from respondent, further analysis is not warranted. Special Masters have “wide
latitude in determining the reasonableness of both attorneys’ fees and costs.” Hines v.
HHS, 22 Cl. Ct. 750, 753 (Fed. Cl. 1991). Moreover, Special Masters are entitled to rely
on their own experience and understanding of the issues raised. Wasson v. HHS, 24 Cl.
Ct. 482, 483 (Fed. Cl. 1991) aff’d in relevant part, 988 F.2d 131 (Fed.Cir.1993) (per
curiam). J.B. v. HHS, No. 15-67V, 2016 WL 4046871 (Fed. Cl. Spec. Mstr. July 8, 2016)
(addressing attorneys’ fees and costs in the context of a history of attorneys’ fees and
costs awards in over 300 similarly situated SPU cases.)

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. §
15(e). Based on the reasonableness of Petitioner’s request and the lack of opposition
from Respondent, I hereby GRANT Petitioner’s motion for attorneys’ fees and costs.

       Accordingly, the undersigned awards the total of $9,514.90 3 as a lump sum
in the form of a check jointly payable to Petitioner and Petitioner’s counsel.

        The clerk of the court shall enter judgment in accordance herewith. 4

IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master

3 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs., 924
F.2d 1029 (Fed. Cir.1991).
4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2